case 1:18-@ -05334-DL '
case 1;18-¢v-\i)5334~DLcC D[@¢)€§Hin§r(ii]idg Fir'e'§%§/?L/dii/§Q P§SS‘?LJOP§Z

February 15, 2019

 

BY ECF §§ -

Hon. Denise L. Cote

 

United States District Court

Southern District of New York " §
500 Pearl Street, Roorn 1610 § §
N@W vork, New voir 10007 '

 
   

eisen

Y,’]' §"'3' '
4§ if 2..§_," `

 

 

Re: Khan v. U.S. Department ofDefense et al.,
18 Civ. 5334 (DLC)

 

 

 

 

 

naraairan; 9 1§§7,0\

 

 

Dear Judge Cote:

In accordance With the Court’s endorsement of the schedule set forth in the joint status
report ofOctober 26, 2018 (ECF No. 14), the parties in this Freedom of Information Act (“FOIA”)
action Write respectfully to provide a report on the status of defendant United States Central
Cornrnand’s (“CENTCOM’s”) productions of records in response to PlaintiffAZrnat Khan’s FOIA
requests

This case involves three separate FOIA requests, submitted to CENTCOM on or about
March 28, 2017 (“First chuest”), January 19, 2018 (“Second Request”), and March 30, 2018
(“Third Request”), respectively, concerning reports of civilian casualties from specified airstrilces
in lraq and Syria during Operation Inherent Resolve. Plaintiff’s First Request sought certain
records regarding reported civilian casualties from 38 specified airstrilces. The Second Request
sought records for 167 airstrilces, and the Third Request sought records for 1,184 airstrikes, as Well
as a document regarding certain Standard Operating Procedures (“SOP”).

As previously reported to the Court, CENTCOM has completed its response to the First
Request. On Novernber 30, 2018, in response to the Second Request, CENTCOM partially
released approximately 356 pages that it determined are not exempt from disclosure under one or
more FOIA Exemptions, and also indicated Where exhibits had been excluded from initial
processing per the agreement of the parties. On February 1, 2019, CENTCOl\/I released additional
records or portions thereof responsive to the Second Request that it determined are not exempt
from disclosure under one or more FOIA Exemptions, and similarly indicated Where exhibits had
been excluded from initial processing per the agreement of the parties. CENTCOM has now
completed its response to the Second Request, although the parties continue to meet and confer
regarding aspects of CENTCOM’s productions

CENTCOM has completed preliminary searches for all incidents associated With the Third
Request and is currently reviewing over 3,000 potentially responsive records to correlate them
With the incidents identified in the Third Request, and to identify the records that are to be
processed pursuant to the parties’ agreement and an overall page count of such records.
CENTCOl\/[` Will make its first production of records responsive to the Third Request on March
31, 2019, and Will continue making productions every 60 days thereafter

 

case 1:13- -05334-DL '
case 1:13-03\-/05334~DLCC o%%§%rré?iitlag l-i:l¢'i‘§\do%iisiiiag H§B%ezzo?lzz

Respectfully,

/s/ Katr'e Townsend

Katie Townscnd

The Reporters Committee for
Freedorn of the Press

1156 15til Street NW

Suite 1020

Washington, D.C. 20005
Phone: 202.795.9300

Email: ktownsend@rc@.org

Counselfor Plaintiff

 

GEOFFREY S. BERMAN
United States Attorney

/s/ Sar‘ah S. Normand

SARAH S. NORMAND
Assistant United States Attorney
Telephone: (212) 637-2709
sarah.normand@usdoi.gov

 

Counselfor Defendants

‘f? e\%;r%w e,e§ez~>£ ar aged 6 /a'./>/zp_
/¢/,M tag
W@

